Citation Nr: 1138341	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Whether new and material evidence has been received to reopen service connection for the residuals of a fracture of the left index finger.  

4.  Entitlement to service connection for residuals of a fracture of the left index finger.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty with the United States Army from August 1972 to August 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the issues related to left ear hearing loss and the residuals of a left index finger fracture, the question of whether new and material evidence has been received to reopen previously denied claims for service connection must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the veteran's claim of service connection for left ear hearing loss and left index finger fracture residuals accordingly.  

The Veteran testified at a local hearing before a Decision Review Officer in August 2008; a transcript of that hearing is of record.


FINDINGS OF FACT

1.   Service connection for left ear hearing loss was denied in an unappealed November 2002 rating decision on the basis that no new and material evidence had been received to reopen claim for service connection; the underlying denial was based on a finding of no current disability.  The decision became final in November 2003. 

2.   Evidence received since November 2002 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.   Left ear hearing loss was not first manifested on active duty service or during the first post service year; the competent and credible evidence of record is against a finding that left ear hearing loss is related to (caused or aggravated by) military service.

4.   Service connection for left index finger fracture residuals was denied in an unappealed November 2002 rating action on the basis that residuals of a left index finger fracture were not demonstrated at that time; the denial became final in November 2003.  

5.   Evidence received since November 2002 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.

6.   The Veteran sustained a fracture of his left index finger during service; residuals of such are currently identified.  

7.   Tinnitus was not first manifested on active duty service; the competent and credible evidence of record is against a finding that tinnitus is related to (caused or aggravated by) military service.


CONCLUSIONS OF LAW

1.   New and material evidence having been submitted, the criteria to reopen a previously denied claim of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.   The criteria for service connection of left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.   New and material evidence having been submitted, the criteria to reopen a previously denied claim of service connection for left ear hearing loss have been met.38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.   The criteria for service connection of residuals of a left index finger fracture have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A July 2007 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in August 2008.  The examination is found to be adequate for rating purposes for the issues decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered an opinion regarding whether the left ear hearing loss was related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopened Claim for Left Ear Hearing Loss

Service connection for left ear hearing loss was previously denied by the RO in October 1996 and November 2002 rating decisions.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  The Veteran did not appeal the November 2002 determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the November 2002 decision included the Veteran's STRs that showed some evidence of hearing loss of the left ear, but no demonstration of chronic left ear hearing loss and normal hearing demonstrated on audiometric testing at examination for separation from service.  There was no evidence presented that demonstrated hearing loss in the left ear subsequent to service.  

Evidence received subsequent to the November 2002 decision includes the results of audiometric testing performed by VA in August 2008.  At that time, the pertinent diagnosis was normal hearing through 1500 hertz, with mild to severe sensorineural hearing loss from 2000 hertz to 4000 hertz in the left ear.  The post-service diagnosis of sensorineural hearing loss in the left ear is new evidence that was not of record at the time of November 2002 decision.  Thus it is new evidence that relates to an unestablished fact necessary to substantiate the claim.  For this reason, the Board finds that the results of the August 2008 VA audiometric examination constitute new and material evidence such that service connection for left ear hearing loss is reopened.  

Service Connection for Left Ear Hearing Loss

Having decided that the claim for service connection for left ear hearing loss is reopened, all the evidence on file must now be considered.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board may proceed without prejudice.  In this regard, it is noted that the RO has provided the Veteran notice as to the requirements for service connection; the Veteran's argument throughout the instant appeal has been on the merits, not on the question of whether new and material evidence has been presented; and he has had a hearing on appeal.  Therefore, that there is no prejudice to the veteran based on our de novo review.  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the STRs shows that on examination for entry into service in August 1972, a threshold of 25 dB was noted at 4000 Hz in the left ear.  An audiometric examination conducted in December 1974 showed thresholds of 25 dB in the left ear at 500, 2000, and 4000 Hz, but testing at the time of examination for separation from active duty, conducted in July 1976, shows normal hearing throughout all tested frequencies.  Therefore, the Board finds that the Veteran did not exhibit a chronic hearing loss in the left ear while he was on active duty.  

There is no medical evidence demonstrating a left ear hearing loss in the years immediately subsequent to service.  During a hearing conducted at the RO in August 2008, the Veteran stated that he had been receiving treatment for hearing loss during the past year.  On examination by VA in August 2008, the Veteran reported that he had noted a gradual decline in his hearing since 2002.  After testing, the diagnosis was normal hearing through 1500 Hz, with mild to severe sensorineural hearing loss from 2000 to 4000 Hz in the left ear.  The examiner rendered an opinion that it was less likely than not that the left ear hearing loss was related to military noise exposure.  The basis for this opinion was that, unlike in the right ear, there was no documentation of a change in hearing in the left ear throughout the claims file.  

The Board finds that there is no basis for the establishment of service connection for left ear hearing loss.  The STRs do not show a chronic left ear hearing loss during service and sensorineural hearing loss was not demonstrated within one year of his discharge from active duty.  When sensorineural hearing loss was demonstrated, the examiner specifically rendered an opinion that it was not related to the Veteran's period of active duty.  Under these circumstances, the Board can find no basis for establishing service connection for left ear hearing loss and the claim must be denied.  

Reopened Claim for Left Index Finger Fracture Residuals

Service connection for the residuals of a fracture of the left index finger was previously denied by the RO in a November 2002 rating decision.  The Veteran did not appeal this decision.  Evidence of record at the time of that decision included the STRs that showed that the Veteran had sustained a fracture of the left index finger while on active duty in June 1975.  No disability was noted on examination for separation from active duty in July 1976.  

Evidence received subsequent to the November 2002 rating decision includes the results of an August 2008 VA examination that included a diagnosis of history of left index finger fracture of the second metacarpal.  This post-service diagnosis of a left index finger fracture represents new evidence that relates to an unestablished fact necessary to substantiate the claim.  For this reason, the Board finds that the results of the August 2008 VA examination constitutes new and material evidence such that service connection for the residuals of a left index finger fracture is reopened.  

Service Connection for Residuals of a Left Index Finger Fracture

The Board finds that it may proceed to review this claim on a de novo basis without prejudice.  In this regard, it is noted that the RO has provided the Veteran notice as to the requirements for service connection; the Veteran's argument throughout the instant appeal has been on the merits, not on the question of whether new and material evidence has been presented; and he has had a hearing on appeal.  Therefore, that there is no prejudice to the veteran based on de novo review.  
See Bernard at 384.  

The record shows that the Veteran sustained a fracture of the left index finger while he was on active duty.  In August 2008, a diagnosis of residuals of a fracture of the second metatarsal of the left index finger was rendered.  Although specific disability associated with these residuals was not demonstrated, the Board finds that, with the resolution of reasonable doubt, the post-service diagnosis of this chronic disability is sufficient for the establishment of service connection.  

Tinnitus

STRs demonstrate no complaint of, treatment for, or finding related to tinnitus.  VA treatment records are similarly silent until 2007, when the Veteran complained of bilateral tinnitus and was referred for evaluation.  At the September 2007 VA evaluation, the Veteran reported he had constant ringing, crickets, or chirping in both ears since "sometime after serving in the military."  The left ear ringing had resolved after removal of cerumen in both ears.  The Veteran described in-service and post service noise exposure without hearing protection.  Physical examination was normal.  No opinion regarding a nexus for tinnitus was provided, but the Veteran was advised to file a claim of service connection if he felt his disability was related to service.  

At the August 2008 DRO hearing, the Veteran reported that he first noticed tinnitus in 2002.  He also described extensive noise exposure in service and for many years after service.

A VA examination was conducted in August 2008; the examiner reviewed the claims file.  The examiner noted the results of audiometric testing during service, including at entry and separation.  No notations of tinnitus were observed in service; the examiner noted the VA treatment report of tinnitus since "sometime after serving in the military."  The Veteran reported that his hearing had begun to gradually decline in 2002.  Tinnitus, described as a constant buzzing, was first noticed in 202 as well.  There was no history of infections, ear pain, or dizziness.  Extensive noise exposure in service and for many years after service was noted.  The examiner opined that, because there was no reports of tinnitus until after service and no clinical findings of such in service, tinnitus was less likely than not related to military service.  This is consistent with opinions regarding hearing loss; the determinative factor in the positive opinion regarding the right ear was the evidence of the onset of an upward puretone threshold shift in service. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for left ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.  

New and material evidence  having been received, the appeal to reopen service connection for the residuals of a fracture of the left index finger is granted.  

Service connection for the residuals of a fracture of the left index finger is granted.  

Service connection for tinnitus is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


